DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/28/2020 has been entered and considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al  (US 2018/0084548 A1) IDS provided by Applicant in view of Chitrakar et al  (US 2020/0322105 A1).
Regarding claims 1 and 11, Min teaches a method/access point (AP) wireless device of transmitting and receiving a physical layer protocol data unit (PPDU), based on full-duplex radio (FDR), in a wireless local area network (WLAN) system (Abstract), the method/wireless device comprising:
a memory; a transceiver; and a processor operatively coupled to the memory and the transceiver, wherein the processor is configured to (Fig. 3; Para. 0037; the transceiver 355, and other components or layers. The AP 350 may also include medium access control (MAC) layer circuitry 354 for controlling access to the wireless medium. The AP 350 may also include processing circuitry 356 and memory 358 arranged to perform the operations described herein): 
transmitting, by an access point (AP), a trigger frame to a station (STA) (Fig. 5; Paras. 0067; the AP 102 may transmit an FD trigger frame (TF) that indicates, for the FD communication, one or more STAs 103 that are to transmit uplink data (uplink group of the STAs 103) and one or more STAs 103 that are to receive downlink data); 
Fig. 5; Paras. 0067; At operation 545, the AP 102 may transmit one or more downlink data frames to one or more STAs 103 of the downlink group as part of the FD communication); and 
receiving, by the AP, an uplink (UL) PPDU from the STA, based on the trigger frame (Fig. 5; Paras. 0067; At operation 550, the AP 102 may receive one or more uplink data frames from one or more STAs 103 of the uplink group as part of the FD communication);
wherein the DL PPDU and the UL PPDU are transmitted based on the FDR (Fig. 5; Paras. 0067; At operation 545, the AP 102 may transmit one or more downlink data frames to one or more STAs 103 of the downlink group as part of the FD communication; At operation 550, the AP 102 may receive one or more uplink data frames from one or more STAs 103 of the uplink group as part of the FD communication).
However, while Min teaches the trigger frame can include control message which can include the rate or length fields can be include as well as information about the duration of the communications (Paras. 0121 and 0123) as well as controlling the bandwidth of the communications (Para. 0025), he does not specifically disclose wherein the trigger frame comprises a first common information field; wherein the first common information field comprises a trigger type field, a length field, and a bandwidth field; wherein the length field comprises information on a length of a longest PPDU among the DL and UL PPDUs; and wherein the bandwidth field comprises information on a total bandwidth at which the DL and UL PPDUs are transmitted.
Abstract).  He further teaches wherein the trigger frame comprises a first common information field (Para. 0009; the Trigger Frame comprising a common information field); 
wherein the first common information field comprises a trigger type field, a length field, and a bandwidth field (Fig. 9B; Paras. 0087-0092; A Trigger Type subfield 922 indicates the type of the Trigger frame; A Length subfield 924 indicates that length of the solicited UL PPDU; A BW field 930 indicates the channel bandwidth); 
wherein the length field comprises information on a length of a longest PPDU among the DL and UL PPDUs (Fig. 9B; Paras. 0087-0092; A Length subfield 924 indicates that length of the solicited UL PPDU; i.e. Min at paras. 0047 and 0127 and Fig. 4 shows that the longer DL frame is given more resource units so that the uplink and downlink coincide in time and that the UL frames can include padding bits so that they all end at the same time); and
wherein the bandwidth field comprises information on a total bandwidth at which the DL and UL PPDUs are transmitted (Fig. 9B; Paras. 0087-0092; A BW field 930 indicates the channel bandwidth; i.e. Min at paras. 0047 and 0127 and Fig. 4 shows that the longer DL frame is given more resource units in the frequency domain/bandwidth so that the uplink and downlink coincide in time).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chitrakar with the teachings as in Min.  The motivation for doing so would have been to provide improvement of spectrum efficiency to enhance the system throughput/area in high Chitrakar at para. 0002).
 Regarding claims 2 and 12, the combination of references Min and Chitrakar teach the limitations of the previous claims.  Chitrakar further teaches wherein the trigger frame further comprises a first user information field for the DL PPDU and a second user information field for the UL PPDU, wherein the first user information field comprises allocation information of a first resource unit (RU) in which the DL PPDU is transmitted, and wherein the second user information field comprises allocation information of a second RU in which the UL PPDU is transmitted (Figs. 9A and 11E; Paras. 0084-0085 and 0107-109; An AID 12 subfield 1152 that carries the AID of the STA for which the User Info field is intended, An RU Allocation subfield 1154 that indicates the RU allocated to the STA identified by the User Identifier subfield; i.e. the different users would be RU allocation based on whether they were performing UL or DL communications).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chitrakar with the teachings as in Min.  The motivation for doing so would have been to provide improvement of spectrum efficiency to enhance the system throughput/area in high density scenarios of Access Points (AP) and/or terminal Stations (Chitrakar at para. 0002).
Regarding claims 3 and 13, the combination of references Min and Chitrakar teach the limitations of the previous claims.  Chitrakar further teaches wherein a first signal field comprised in the DL PPDU comprises a first bandwidth field, wherein the first bandwidth field comprises information on a bandwidth at which the DL PPDU is Figs. 9A and 11E; Paras. 0084-0085 and 0107-109; An AID 12 subfield 1152 that carries the AID of the STA for which the User Info field is intended, An RU Allocation subfield 1154 that indicates the RU allocated to the STA identified by the User Identifier subfield; i.e. the different users would be RU allocation based on whether they were performing UL or DL communications and Min at paras. 0047 and 0127 and Fig. 4 shows that the longer DL frame is given more resource units in the frequency domain/bandwidth so that the uplink and downlink coincide in time).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chitrakar with the teachings as in Min.  The motivation for doing so would have been to provide improvement of spectrum efficiency to enhance the system throughput/area in high density scenarios of Access Points (AP) and/or terminal Stations (Chitrakar at para. 0002).
Regarding claims 4 and 14, the combination of references Min and Chitrakar teach the limitations of the previous claims.  Min further teaches wherein the bandwidth at which the UL PPDU is 20 MHz, wherein the first RU is determined based on a tone plan for the total bandwidth, and wherein the second RU is determined based on a tone plan for the 20 MHz (Para. 0025; the HE communications during the control period may be configurable to use one of 20 MHz, 40 MHz, or 80 MHz contiguous bandwidths or an 80+80 MHz (160 MHz) non-contiguous bandwidth. In some embodiments, a 320 MHz channel width may be used. In some embodiments, sub-channel bandwidths less than 20 MHz may also be used. In these embodiments, each channel or sub-channel of an HE communication may be configured for transmitting a number of spatial streams; i.e. the bandwidth can be partitioned either at 20, 40, 80, 160, or 320 MHz whether for UL or DL and it can also be partitioned into less than 20 MHz where the sub-channel allocation would be the tone plan).  
Regarding claims 5 and 15, the combination of references Min and Chitrakar teach the limitations of the previous claims.  Chitrakar further teaches wherein the first user information field comprises information on whether the STA receives the DL PPDU, and wherein the second user information field comprises information on whether the STA transmits the UL PPDU (Figs. 9A and 11E; Paras. 0084-0085 and 0107-109; An AID 12 subfield 1152 that carries the AID of the STA for which the User Info field is intended, An RU Allocation subfield 1154 that indicates the RU allocated to the STA identified by the User Identifier subfield; One or more User Info fields 912, . . . , 914 used to indicate information specific to a particular user; i.e. the different users would be RU allocation based on whether they were performing UL or DL communications and Min at paras. 0047 and 0127 and Fig. 4 shows some STAs perform UL while other perform DL). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chitrakar with the teachings as in Min.  The motivation for doing so would have been to provide improvement of spectrum efficiency to enhance the system throughput/area in high density scenarios of Access Points (AP) and/or terminal Stations (Chitrakar at para. 0002).
Regarding claims 6 and 16, the combination of references Min and Chitrakar teach the limitations of the previous claims.  Min further teaches wherein the total bandwidth is determined to any one of 20 MHz, 40 MHz, 80 MHz, and 160(80+80)MHz, based on the 2 bits (Para. 0025; the HE communications during the control period may be configurable to use one of 20 MHz, 40 MHz, or 80 MHz contiguous bandwidths or an 80+80 MHz (160 MHz) non-contiguous bandwidth. In some embodiments, a 320 MHz channel width may be used. In some embodiments, sub-channel bandwidths less than 20 MHz may also be used. In these embodiments, each channel or sub-channel of an HE communication may be configured for transmitting a number of spatial streams) and Chitrakar further teaches wherein information on the total bandwidth consists of 2 bits (Fig. 9B; Fig. 9B shows the BW being 2 bits).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chitrakar with the teachings as in Min.  The motivation for doing so would have been to provide improvement of spectrum efficiency to enhance the system throughput/area in high density scenarios of Access Points (AP) and/or terminal Stations (Chitrakar at para. 0002).
Regarding claims 7 and 17, the combination of references Min and Chitrakar teach the limitations of the previous claims.  Min further teaches wherein the trigger type field comprises FDR indication information on that the STA can perform the FDR, and wherein the FDR indication information is comprised in a reserved bit of the trigger type field (Para. 0044; AP 102 may select, from a master group of STAs 103, a downlink group of the STAs 103 and an uplink group of the STAs 103 for an FD communication based on inter-STA interference indicators of interference caused between the STAs 103 of the master group by uplink transmissions. The AP 102 may transmit a trigger frame (TF) that indicates the downlink group and an allocation of resource units (RUs) of the channel resources to the STAs 103 of the uplink group for orthogonal frequency division multiple access (OFDMA) transmission of the uplink data. As part of the FD communication, the AP 102 may use overlapping time and channel resources to transmit downlink data to the downlink group and to receive uplink data from the uplink group; i.e. when the STAs are configured by the Trigger Frame as groups of DL and UL, the TF would indicate that the communication will be FD). 
Regarding claims 8 and 18, the combination of references Min and Chitrakar teach the limitations of the previous claims.  Chitrakar further teaches wherein the trigger frame further comprises a second common information field for the DL PPDU and a third common information field for the UL PPDU, and wherein the second and third common information fields do not comprise the trigger type field, the length field, and the bandwidth field (Fig. 9B; Paras. 0087-0092; i.e. Fig. 9B shows other subfields as part of the common information field 910).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chitrakar with the teachings as in Min.  The motivation for doing so would have been to provide improvement of spectrum efficiency to enhance the system throughput/area in high density scenarios of Access Points (AP) and/or terminal Stations (Chitrakar at para. 0002).
Regarding claims 9 and 19, the combination of references Min and Chitrakar teach the limitations of the previous claims.  Min further teaches wherein the first signal field is related to an HE-SIG-A field of the HE MU PPDU, and wherein the second signal field is related to an HE-SIG-A field of the HE TB PPDU (Para. 0026; high-efficiency (HE) wireless techniques may be used, although the scope of embodiments is not limited in this respect. As an example, techniques included in 802.11ax standards and/or other standards may be used. In accordance with some embodiments, a master station 102 and/or HE stations 104 may generate an HE packet in accordance with a short preamble format or a long preamble format. The HE packet may comprise a legacy signal field (L-SIG) followed by one or more HE signal fields (HE-SIG) and an HE long-training field (HE-LTF); i.e. it is well-known in the art that the HE-SIG fields include the HE-SIG-A and HE-SIG-B as Chitrakar discusses the HE-SIG-B field and it is well known these fields are part of the HE standard for communication) and Chitrakar further teaches wherein the DL PPDU is generated by using a high efficiency multi user PPDU (HE MU PPDU) (Paras. 0059 and 0131; In the downlink direction, since it is the AP that will be transmitting all the multi-user frames, the multi-user transmission is comparatively simpler. The DL multi-user PPDU is made up of a wide channel PHY header that carries the information regarding the narrow band channels (known as Resource Units or RUs) on which each individual PHY Service Data Unit (PSDU) is carried),
wherein the UL PPDU is generated by using a high efficiency trigger-based PPDU (HE TB PPDU) (Fig. 9B; Paras. 0009 and 0087-0092; transmits a Trigger Frame for allocating resources for Uplink Multi User (UL MU) transmission).  Chitrakar at para. 0002). 
Regarding claim 10, the combination of references Min and Chitrakar teach the limitations of the previous claims.  Chitrakar further teaches wherein the DL PPDU does not include an HE-SIG-B field of the HE MU PPDU, and wherein the first and second bandwidth fields are configured identically to the bandwidth field comprised in the first common information field (Para. 0026; high-efficiency (HE) wireless techniques may be used, although the scope of embodiments is not limited in this respect. As an example, techniques included in 802.11ax standards and/or other standards may be used. In accordance with some embodiments, a master station 102 and/or HE stations 104 may generate an HE packet in accordance with a short preamble format or a long preamble format. The HE packet may comprise a legacy signal field (L-SIG) followed by one or more HE signal fields (HE-SIG) and an HE long-training field (HE-LTF); i.e. it is well-known in the art that the HE-SIG fields include the HE-SIG-A and HE-SIG-B as Chitrakar discusses the HE-SIG-B field and it is well known these fields are part of the HE standard for communication which includes the bandwidth used for each of the different STAs).  
Regarding claim 20, Min teaches a method of transmitting and receiving a physical layer protocol data unit (PPDU), based on full-duplex radio (FDR), in a wireless local area network (WLAN) system (Abstract), the method comprising:
receiving, by a station (STA), a trigger frame from an access point (AP) (Fig. 5; Paras. 0067; the AP 102 may transmit an FD trigger frame (TF) that indicates, for the FD communication, one or more STAs 103 that are to transmit uplink data (uplink group of the STAs 103) and one or more STAs 103 that are to receive downlink data); 
receiving, by the STA, a downlink (DL) PPDU from the AP, based on the trigger frame (Fig. 5; Paras. 0067; At operation 545, the AP 102 may transmit one or more downlink data frames to one or more STAs 103 of the downlink group as part of the FD communication); and 
transmitting, by the STA, an uplink (UL) PPDU to the AP, based on the trigger frame (Fig. 5; Paras. 0067; At operation 550, the AP 102 may receive one or more uplink data frames from one or more STAs 103 of the uplink group as part of the FD communication);
wherein the DL PPDU and the UL PPDU are transmitted based on the FDR (Fig. 5; Paras. 0067; At operation 545, the AP 102 may transmit one or more downlink data frames to one or more STAs 103 of the downlink group as part of the FD communication; At operation 550, the AP 102 may receive one or more uplink data frames from one or more STAs 103 of the uplink group as part of the FD communication).
Paras. 0121 and 0123) as well as controlling the bandwidth of the communications (Para. 0025), he does not specifically disclose wherein the trigger frame comprises a first common information field; wherein the first common information field comprises a trigger type field, a length field, and a bandwidth field; wherein the length field comprises information on a length of a longest PPDU among the DL and UL PPDUs; and wherein the bandwidth field comprises information on a total bandwidth at which the DL and UL PPDUs are transmitted.
Chitrakar teaches a transmitter that transmits a Trigger Frame for allocating resources for Uplink Multi User (UL MU) transmission (Abstract).  He further teaches wherein the trigger frame comprises a first common information field (Para. 0009; the Trigger Frame comprising a common information field); 
wherein the first common information field comprises a trigger type field, a length field, and a bandwidth field (Fig. 9B; Paras. 0087-0092; A Trigger Type subfield 922 indicates the type of the Trigger frame; A Length subfield 924 indicates that length of the solicited UL PPDU; A BW field 930 indicates the channel bandwidth); 
wherein the length field comprises information on a length of a longest PPDU among the DL and UL PPDUs (Fig. 9B; Paras. 0087-0092; A Length subfield 924 indicates that length of the solicited UL PPDU; i.e. Min at paras. 0047 and 0127 and Fig. 4 shows that the longer DL frame is given more resource units so that the uplink and downlink coincide in time and that the UL frames can include padding bits so that they all end at the same time); and
Fig. 9B; Paras. 0087-0092; A BW field 930 indicates the channel bandwidth; i.e. Min at paras. 0047 and 0127 and Fig. 4 shows that the longer DL frame is given more resource units in the frequency domain/bandwidth so that the uplink and downlink coincide in time).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chitrakar with the teachings as in Min.  The motivation for doing so would have been to provide improvement of spectrum efficiency to enhance the system throughput/area in high density scenarios of Access Points (AP) and/or terminal Stations (Chitrakar at para. 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/KENT KRUEGER/Primary Examiner, Art Unit 2474